DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/15/2022 has been entered. Claims 1, 19, 20 are amended. Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 10,361,880), and further in view of Yulkowski (US 6,049,287) and Frick (US 4,332,429).
Regarding claim 1, Marcinkowski discloses a door assembly (Fig. 2) comprising: 
a door slab (door 101, col. 6, lines 3-9) comprising: 
a frame defining a cavity, the frame having a hinged edge configured to be pivotally coupled to a doorjamb; a core disposed within the cavity; a front door skin disposed along a front side of the frame; and a rear door skin disposed along a rear side of the frame, the front door skin and the rear door skin enclosing the core within the cavity; an electronic component embedded in the door slab (via cavities to house components including router 109 and door frame inherently includes spaces for internal wiring for powering and/or wired communication of the components in door 101, Col. 5, line 62-Col. 6, line 20; and col. 7, lines 6-28; Figs. 1-2); and 
electric wiring connected to the electronic component and routed through the door slab to facilitate electrically coupling the electronic component to an external power source (via electrical wiring to building’s electrical system, col. 5, lines 33-49 and col. 7, lines 6-28).
Marcinkowski fails to specifically disclose the electric wiring is routed through the hinged edge.
Yulkowski teaches routing electric wiring for an electronic lock system through a hinged edge of a door (see Fig. 1 and 5).
From the teachings of Yulkowski, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski to include the electric wiring is routed through the hinged edge in order to allow opening and closing of the door without damage to the wiring.
The combination of Marcinkowski and Yulkowski fail to disclose the frame defining one or more channels; and the electric wiring routed along the one or more channels of the frame.
Frick teaches including a channel in a frame to allow routing of electric wiring in the frame (col. 2, lines 51-64).
From the teachings of Frick, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski and Yulkowski to include the frame defining one or more channels; and the electric wiring routed along the one or more channels of the frame in order to make routing of the electric wiring easier in the door, thereby improve efficiency.
Regarding claim 2, Marcinkowski discloses the electronic component is embedded in the core of the door slab (router 109 within door 101, col. 5, lines 62-67).
Regarding claim 3, Marcinkowski discloses the electronic component is embedded in the frame of the door slab (router 109 within door 101, col. 5, lines 62-67). 
Regarding claim 4, Marcinkowski discloses the electronic component includes an electronic lock mechanism and a controller (via cavities to house component including smart lock 107 and processor 105, Col. 5, line 62-Col. 6, line 20; and Figs. 1-2). 
Regarding claim 5, Marcinkowski discloses an electronic locking mechanism coupled to the door slab (via smart lock 107, col. 6, lines 10-20).
Regarding claim 6, Marcinkowski discloses the electronic locking mechanism is disposed within the frame (Figs. 1-2 and col. 6, lines 10-20).
Regarding claim 8, Marcinkowski discloses wherein the electronic component includes a first electronic component and a second electronic component, wherein the first electronic component is an internal power source embedded in the door slab, and wherein the internal power source is configured to (i) store electrical energy and (ii) provide power to the second electronic component in response to power not being provided by the external power source (via backup battery, col. 10, lines 39-53).
Regarding claim 9, Marcinkowski discloses the electronic component includes a camera device, the camera device having a lens that is exposed through the front door skin (via camera 113, Fig. 2 and col. 7, lines 19-20). 
Regarding claim 10, Marcinkowski discloses a sensor, wherein the camera device is configured to activate in response to the sensor detecting activity proximate the door slab (a camera can be configured to begin recording when an event or condition is detected within an area (e.g., square footage) of a front porch, where an RFID scanner can be configured to read indicia when an event or condition is detected within, e.g., twelve (12) inches of the RFID scanner, col. 6, lines 49-54).
Regarding claim 11, Marcinkowski discloses the electronic component has a wireless transmitter configured to facilitate wireless communication with an external device (via transceivers 110, col. 6, line 58-col. 7, line 5). 
Regarding claim 12, Marcinkowski teaches the component in the system can communicate by wired or wireless (via wired or wireless communication by processor 105, col. 13, lines 46-47) and an input device coupled to the electronic component (via sensors 418, col. 14, lines 42-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski and Yulkowski to include the input device coupled to the electronic component via the electric wiring, wherein the input device is coupled along the rear door skin in order to use wired communication that is known to be more stable and secured. 
Regarding claim 13, Marcinkowski discloses a controller embedded in the door slab, the controller coupled to the electronic component (via processor 105, col. 16, lines 1-3).
Regarding claim 14, Marcinkowski discloses the controller has a wireless transmitter configured to facilitate wireless communication with an external device (col. 16, lines 1-14).
Regarding claim 15, Marcinkowski teaches the component in the system can communicate by wired or wireless (via wired or wireless communication by processor 105, col. 13, lines 46-47) and an input device coupled to the electronic component (via sensors 418, col. 14, lines 42-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski and Yulkowski to include the input device coupled to the electronic component via the electric wiring, wherein the input device is coupled along the rear door skin in order to use wired communication that is known to be more stable and secured.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski in view of Yulkowski and Frick, and further in view of Meganathan (US 2018/0364662) and Gerber (US 3,793,500).
Regarding claim 7, Marcinkowski teaches a plurality of components (col. 5, lines 33-49). But Marcinkowski, Frick and Yulkowski fails to disclose the electronic component includes an electronically-controllable privacy window.
Meganathan teaches a privacy window that can be electronically controlled to protect the privacy of an area (Para. 4).
From the teachings of Meganathan, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski, Frick, and Yulkowski to include the electronic component includes an electronically-controllable privacy window in order to allow selective protection of the privacy of a user’s house at the door. 
The combination of Marcinkowski, Meganathan, Frick and Yulkowski fails to disclose the electric wiring includes high voltage wiring connected to the electronically-controllable privacy window and low voltage wiring connected to the second electronic component.
Gerber teaches that different devices in an electronic door lock system may require different voltage electric wiring (col. 11, lines 15-25).
From the teachings of Gerber, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski, Meganathan, Frick and Yulkowski to include the electric wiring includes high voltage wiring connected to the electronically-controllable privacy window and low voltage wiring connected to the second electronic component in order to provide sufficient power to the window and not overload low power components. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski in view of Yulkowski and Frick, and further in view of Weber (US 2017/0040827).
Regarding claim 16, Marcinkowski, Frick and Yulkowski fails to disclose a housing disposed within the door slab, the housing configured to receive the electronic component and isolate the electronic component from the core of the door slab. 
Weber teaches including a housing to house electric components within a door (The battery 240 may be housed within the housing 238. The battery 240 may be housed within the door 202, Para. 30).
From the teachings of Weber, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski, Frick and Yulkowski to include a housing disposed within the door slab, the housing configured to receive the electronic component and isolate the electronic component from the core of the door slab in order to provide protection for the electronic component.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski in view of Yulkowski and Frick, and further in view of Zehrung (US 5,586,895).
Regarding claim 17, Marcinkowski, Frick and Yulkowski fails to disclose an electric transfer hinge coupled along the hinged edge of the frame, the electric transfer hinge configured to (i) pivotally couple the door slab to the door jamb and (ii) electrically couple the electric wiring to the external power source.
Zehrung teaches a power transfer hinge to electrically couple electric wiring to external power source (Abstract and col. 1, lines 11-16).
From the teachings of Zehrung, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski, Frick and Yulkowski to include an electric transfer hinge coupled along the hinged edge of the frame, the electric transfer hinge configured to (i) pivotally couple the door slab to the door jamb and (ii) electrically couple the electric wiring to the external power source in order to allow wiring to be safely passed through the hinges without damage.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski in view of Yulkowski and Frick, and further in view of Guarino (US 2008/0013303).
Regarding claim 18, Marcinkowski teaches the doorjamb and a lighting element (via door frame 102 and exterior lights, Fig. 2 and col. 14, lines 33-35), but Marcinkowski, Frick and Yulkowski fails to disclose the lighting element coupled to the door jamb and positioned to illuminate an area in front of the front door skin.
Guarino teaches lighting elements can be installed in door jambs to provide illumination (Para. 4).
From the teachings of Guarino, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski, Frick and Yulkowski to include the lighting element coupled to the door jamb and positioned to illuminate an area in front of the front door skin in order to provide illumination to a user approaching the door.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkowski (US 10,361,880) and in view of Zehrung (US 5,586,895) and Nold (US 2016/0275781).
Regarding claim 20, Marcinkowski discloses a door assembly comprising: 
a doorjamb (frame 102, Fig. 2); 
a door slab having a first side, an opposing second side, a first longitudinal edge, and an opposing second longitudinal edge (door 101, Fig. 2); 
a second electronic component embedded within the door slab, the second electronic component including an electronic locking mechanism (smart lock 107, col. 6, lines 10-14).
 Marcinkowski teaches components in the door assembly can be configured as wired coupled to an external power source (col. 5, lines 36-49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski to include electric wiring connected to electronic components, the electric wiring configured to facilitate electrically coupling  electronic components to an external power source in order to provide reliable power.
Marcinkowski fails to disclose a hinge pivotally coupling the first longitudinal edge of the door slab to the door jamb.
Zehrung teaches a power transfer hinge to electrically couple electric wiring to external power source (Abstract and col. 1, lines 11-16).
From the teachings of Zehrung, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski to include a hinge pivotally coupling the first longitudinal edge of the door slab to the door jamb in order to allow easy opening and closing of the door.
The combination of Marcinkowski and Zehrung fail to disclose a first electronic component including an electronically-controllable privacy window.
Nold teaches including an electronically-controllable privacy window in a door assembly (window 350 may have a window treatment 358, which may be mounted so as to cover the window 350. In particular, the window treatment 358 may be controlled so as cover the window 350 when the associated door lock 100 is operating in a privacy mode, Para. 44 and Figs 3A-3C).
From the teachings of Nold, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marcinkowski and Zehrung to include a first electronic component including an electronically-controllable privacy window in order to improve the privacy of a homeowner. 
Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts teach or suggest a door assembly including all the limitations as claimed in claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martino (US 2006/0010793) teaches a door having indexing ribs for aligning the door components during assembly. A peripheral door frame is provided having first and second stiles and first and second rails. The stiles and rails have opposing first and second sides. At least one channel is disposed in at least one of the sides. The channel has a base and angled sidewalls extending outwardly from the base to a corresponding side. The interior surfaces of first and second door facings are aligned with and secured to the first and second sides of the frame, respectively. At least one of the door facings has a ridge extending outwardly from its interior surface. The ridge is aligned with and received in the channel.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689